                Case 2:18-cv-01456-JCC Document 36 Filed 11/20/19 Page 1 of 14



 1   Christopher G. Varallo, WSBA No. 29410                                        Hon. John C. Coughenour
     Steven J. Dixson, WSBA No. 38101
 2   WITHERSPOON ∙ KELLEY
 3   422 W. Riverside Avenue, Suite 1100
     Spokane, WA 99201-0300
 4   Phone: (509) 624-5265
     Fax: (509) 458-2728
 5
     cgv@witherspoonkelley.com
 6   sjd@witherspoonkelley.com

 7   Attorneys for Defendants U.S. Bank National
 8   Association as Trustee for GSR Mortgage Loan
     Trust 2006-4F Mortgage Passthrough
 9   Certificate Series 2006-4F; Nationstar
     Mortgage LLC, d/b/a "Mr. Cooper"
10   and Xome Inc.
11
                              UNITED STATES DISTRICT COURT
12                      FOR THE WESTERN DISTRICT OF WASHINGTON

13
     GUIRGUIS, a.k.a. GEORGE,                        No. 2:18-cv-01456-JCC
14   EL-SHAWARY, a Washington resident,
15                        Plaintiff,                 DEFENDANTS U.S. BANK NATIONAL
                                                     ASSOCIATION AS TRUSTEE FOR GSR
16                                                   MORTGAGE LOAN TRUST 2006-4F
              v.
17                                                   MORTGAGE PASS-THROUGH
     U.S. BANK NATIONAL ASSOCIATION as               CERTIFICATE SERIES 2006-4F;
18   Trustee for GSR MORTGAGE LOAN                   NATIONSTAR MORTGAGE LLC, D/B/A
     TRUST 2006-4F MORTGAGE PASS-                    MR. COOPER; AND XOME INC.’S
19                                                   MOTION FOR JUDGMENT ON THE
     THROUGH CERTIFICATE SERIES 2006-
20   4F; NATIONSTAR MORTGAGE L.L.C.                  PLEADINGS
     d/b/a "MR. COOPER", a foreign company;
21                                                   NOTE ON MOTION CALENDAR:
     XOME INC., a foreign company; and
     QUALITY LOAN SERVICE                            December 13, 2019
22
     CORPORATION OF WASHINGTON solely
23   as a nominal party and Trustee under
     RCW 61.24.130 et seq.,
24
25                        Defendants.

26
              COME NOW, Defendants U.S. Bank National Association as Trustee for GSR
27
28   Mortgage Loan Trust 2006-4F Mortgage Pass-through Certificate Series 2006-4F

     U.S. BANK, NATIONSTAR MORTGAGE LLC AND
     XOME INC.'S MOTION FOR JUDGMENT ON THE
     PLEADINGS - 1
     Case No. 2:18-cv-01456-JCC                     422 W. Riverside Avenue, Suite 1100     Phone: 509.624.5265
     S1936904.DOC                                   Spokane, Washington 99201-0300          Fax: 509.458.2728
                Case 2:18-cv-01456-JCC Document 36 Filed 11/20/19 Page 2 of 14



 1   (“U.S. Bank”); Nationstar Mortgage LLC, d/b/a Mr. Cooper (“Nationstar”), and Xome Inc.
 2   (“Xome”) (collectively, “Defendants”), by and through their undersigned counsel, and hereby
 3
     file their Motion for Judgment on the Pleadings (the “Motion”), and assert as follows:
 4
                                            I. INTRODUCTION
 5
 6             Over 8 years ago, borrower Guirguis El-Shawary (“Plaintiff”) suffered damage to his

 7   home, including substantial costs in repair, which he now seeks to pass on to Defendants
 8
     without any legal basis. Due to the costs associated with repairs to the home, Plaintiff sought a
 9
     loan modification from his loan servicer, Nationstar. However, the parties were unable to reach
10
     an agreement on terms for a loan modification, and in 2017 the parties mediated unsuccessfully
11
12   in a Foreclose Fairness Act (“FFA”) mediation. Now, arising from the failed 2017 FFA

13   mediation sessions, Plaintiff seeks a windfall recovery against Defendants due to his misfortune
14
     with the property and Nationstar’s alleged refusal to grant him what he deemed he was entitled
15
     to.
16
17             His erroneous claims and legal theories fail to state viable claims for six of his claims,

18   including the following defective claims:
19         •    for violation of the Real Estate Settlement Procedures Act (“RESPA”), 12 U.S.A.
20
                § 2605(e)(2)A)-(C) (for using an affiliated company, Xome, Inc., to perform an alleged
21
                over-inflated valuation of the Property);
22
23         •    for violation of the RESPA, 12 U.S.A. § 2605(e)(2)A)-(C) (for allegedly failing to

24              respond to a qualified written request (“QWR”);
25
           •    for violation of the Equal Credit Opportunity Act (“ECOA”), 15 U.S.C. § 1691e(a)-(d)
26
                (for allegedly failing to “promptly” provide Plaintiff with valuations so Plaintiff could
27
28

     U.S. BANK, NATIONSTAR MORTGAGE LLC AND
     XOME INC.'S MOTION FOR JUDGMENT ON THE
     PLEADINGS - 2
     Case No. 2:18-cv-01456-JCC                             422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
     S1936904.DOC                                           Spokane, Washington 99201-0300        Fax: 509.458.2728
                Case 2:18-cv-01456-JCC Document 36 Filed 11/20/19 Page 3 of 14



 1             determine what caused Nationstar to deny his requests for a loan modification and
 2             ignore the severity of the damage to the Property);
 3
           •   for violation of the Fair Debt Collection Practices Act (“FDCPA”) (for allegedly
 4
               withholding valuations reports indicating the Property was too damaged to be
 5
 6             appraised); and

 7         •   for professional negligence against Xome (for allegedly inflating the value of the
 8
               Property without taking into account damage from landslides).
 9
               As is evident from a review of the FAC, this lawsuit is wholly grounded on Plaintiff’s
10
11   mistaken belief that his loan’s investor owed him something for which he simply did not

12   qualify. This theory is completely unsupported and his presumption that he is somehow entitled
13   to obtain a windfall at the investor’s expense is not only without merit, but also fails any
14
     reasonable balancing of the equities involved. The deficiencies herein require that Defendants
15
     be awarded judgment on the pleadings. Plaintiff’s causes of action are legally defective and
16
17   cannot be cured by amending. It is respectfully requested that this Motion be granted, and the

18   referenced claims be dismissed with prejudice pursuant to Federal Rule of Civil Procedure
19
     12(c).
20
                                     II. FACTUAL BACKGROUND
21
     A.        Plaintiff Obtained the Loan.
22
23             In 2005, Plaintiff obtained a purchase money mortgage to purchase the subject property

24   (the “Property”) and secured the $1,000,000 debt with a deed of trust (the “DOT”). First
25
     Amended Complaint (“FAC”), ¶ 15. Defendant Nationstar is servicer of Plaintiff’s mortgage
26
     loan, Defendant U.S. Bank is the mortgage beneficiary, and Nationstar has acted as agent for
27
28   U.S. Bank. FAC, ¶¶ 5, 6, 8.

     U.S. BANK, NATIONSTAR MORTGAGE LLC AND
     XOME INC.'S MOTION FOR JUDGMENT ON THE
     PLEADINGS - 3
     Case No. 2:18-cv-01456-JCC                         422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
     S1936904.DOC                                       Spokane, Washington 99201-0300        Fax: 509.458.2728
                Case 2:18-cv-01456-JCC Document 36 Filed 11/20/19 Page 4 of 14



 1   B.       Plaintiff Defaulted On the Loan In 2015.
 2            According to the Amended Complaint, the Property sustained damage in March 2011
 3
     by flooding and a landslide. FAC, ¶¶ 16-18.                    Due to the mounting expenses related to
 4
     refurbishing the Property, Plaintiff contacted Nationstar in 2015 to ask if he could lower his
 5
 6   monthly mortgage payments. Id., ¶ 18. Plaintiff was told that in order to qualify for a loan

 7   modification he would have to be in default.1 Id. Plaintiff thereafter stopped making his loan
 8
     payments and defaulted on the loan in or around January 2016. Id., ¶ 19.
 9
     C.       The FFA Mediation Efforts
10
              Following the undisputed default, the parties engaged in foreclosure mediation over
11
12   seven months in 2017 (the “Mediation”). FAC, ¶¶ 21, 25. Plaintiff contends no agreement was

13   reached due to errors committed by Nationstar during the Mediation in incorrectly calculating
14
     his income, using an incorrect appraisal, and failing to obtain an appraisal that took into
15
     account the damaged condition of the Property. FAC, ¶¶ 22-24. As part of the Mediation
16
17   review, Nationstar referred the request for appraisals to Defendant Xome, an affiliate of

18   Nationstar. FAC, ¶ 57. An interior appraisal of the Property was not completed prior to the
19   conclusion of the Mediation. FAC, ¶ 28.3.                Despite Defendants’ Mediation efforts spanning
20
     most of the year, in October 2017, the mediator found that Nationstar had not met its burden to
21
     mediate in good faith and failed to share relevant information. FAC, ¶¶ 25, 48, 49.
22
23   D.       Plaintiff Files the Present Action

24            Plaintiff filed this action in on October 3, 2018 against Defendants. ECF 1. Plaintiff
25   filed his FAC on March 3, 2019. ECF 16 (FAC). Plaintiff brings eight claims against
26
     1
27      This is a common allegation made by plaintiff/borrowers who, whether intentionally or not, confuse being
     informed that investor guidelines require that the loan must be in default or in foreseeable default to be considered
28   for a loan modification with an “instruction” to default. This allegation is denied by Defendants but it is accepted
     as fact for the purposes of this Motion.
     U.S. BANK, NATIONSTAR MORTGAGE LLC AND
     XOME INC.'S MOTION FOR JUDGMENT ON THE
     PLEADINGS - 4
     Case No. 2:18-cv-01456-JCC                                  422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
     S1936904.DOC                                                Spokane, Washington 99201-0300        Fax: 509.458.2728
                Case 2:18-cv-01456-JCC Document 36 Filed 11/20/19 Page 5 of 14



 1   Defendants arising from the failure to reach an agreement in the Mediation. Id., generally. On
 2   or about April 1, 2019, Nationstar timely filed its answer and affirmative defenses. ECF 17.
 3
                                     III. EVIDENCE RELIED UPON
 4
              This Motion relies upon the allegations in Plaintiff’s Complaint, and the documents
 5
 6   referred to by Plaintiff’s Complaint and/or attached thereto.

 7                                       IV. LEGAL STANDARD
 8
              After pleadings are closed, a party may file a motion for judgment on the pleadings. Fed. R.
 9
     Civ. P. 12(c). Under Federal Rule of Civil Procedure 12(c), a defendant may move for judgment on
10
     the pleadings under the standard articulated for a motion to dismiss pursuant to Fed. R. Civ. P.
11
12   12(b)(6). Accordingly, the standard articulated in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell

13   Atl. Corp. v. Twombly, 550 U.S. 544 (2007), applies to a motion for a judgment on the
14
     pleadings. Lowden v. T-Mobile USA Inc., 378 Fed.App’x. 693, 694 (9th Cir. 2010) (“To
15
     survive a Federal Rule of Civil Procedure motion, a plaintiff must allege ‘enough facts to state
16
17   a claim to relief that is plausible on its face.’”) quoting Twombly, 550 U.S. at 570). The Court

18   should assume that the allegations in the complaint are true and construe them in the light most
19   favorable to the plaintiff. Pillsbury, Madison & Sutro v. Lerner, 31 F.3d 924, 928 (9th Cir.
20
     1994). A judgment on the pleadings motion is appropriate when, accepting the allegations in
21
     the complaint as true, the moving party is entitled to judgment as a matter of law. Milne ex rel.
22
23   Coyne v. Stephen Slesinger, Inc., 430 F.3d 1036, 1042 (9th Cir. 2005).

24            Dismissal with prejudice is appropriate when amendment would be futile. Eminence
25   Capital, LLC v. Aspeon, Inc., 316 F.3d 1048 at 1051-52 (9th Cir. 2003) (quoting Foman v.
26
     Davis, 371 U.S. 178, 182 (1962)) (additional citations omitted).
27
28

     U.S. BANK, NATIONSTAR MORTGAGE LLC AND
     XOME INC.'S MOTION FOR JUDGMENT ON THE
     PLEADINGS - 5
     Case No. 2:18-cv-01456-JCC                           422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
     S1936904.DOC                                         Spokane, Washington 99201-0300        Fax: 509.458.2728
                Case 2:18-cv-01456-JCC Document 36 Filed 11/20/19 Page 6 of 14



 1                                          V. ARGUMENT
 2   A.       The FDCPA Claim Fails Because Nationstar Is Not a Debt Collector.
 3
              Plaintiff’s sixth claim alleges a violation of the FDCPA due to Nationstar (i) making
 4
     false, deceptive and misleading representations in the collection of a debt; (ii) withholding a
 5
 6   Pooling and Servicing Agreement (“PSA”) which Nationstar is alleged to have relied on in

 7   denying Plaintiff a loan modification; and (iii) withholding valuation reports indicating the
 8
     property was too damaged to be appraised while relying on exterior valuations only. FAC
 9
     ¶¶ 70, 74-74.2. However, the FDCPA is inapplicable here.
10
              For purposes of the FDCPA, a “debt collector” is one “who engages in any business the
11
12   principal purpose of which is the collection of any debts, or who regularly collects or attempts

13   to collect . . . debts owed or due or asserted to be owed or due to another.” 15 U.S.C.
14
     § 1692a(6). This definition of “debt collector” specifically excludes persons who acquire a
15
     debt before default. Henson v. Santander Consumer USA, Inc., 137 S. Ct. 1718, 1724 (2017).
16
17            Here, Plaintiff concedes that Nationstar acquired servicing of the loan before he

18   defaulted on the mortgage loan in 2016. FAC, ¶¶ 18, 19. Since Plaintiff didn’t default until
19   after Nationstar acquired servicing of the loan, Nationstar does not fall within the definition of
20
     a debt collector under the FDCPA. 15 U.S.C. 1692a(6)(F)(iii). As such, the sixth claim
21
     alleging a violation of the FDCPA fails as a matter of law and should be dismissed with
22
23   prejudice.

24   B.       The RESPA Claims Against Xome and Nationstar For Failing to Disclose
              Affiliated Business Relations Fails Because the No Settlement Services Were at
25            Issue.
26
              Plaintiff asserts multiple claims based on an alleged failure of Nationstar and Xome to
27
     disclose an affiliated business relationship. In his third claim, count III against Nationstar,
28

     U.S. BANK, NATIONSTAR MORTGAGE LLC AND
     XOME INC.'S MOTION FOR JUDGMENT ON THE
     PLEADINGS - 6
     Case No. 2:18-cv-01456-JCC                        422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
     S1936904.DOC                                      Spokane, Washington 99201-0300        Fax: 509.458.2728
                Case 2:18-cv-01456-JCC Document 36 Filed 11/20/19 Page 7 of 14



 1   Plaintiff alleges Nationstar failed to disclose it was affiliated with Xome “whom Nationstar
 2   referred Plaintiff to for valuation” in violation of RESPA, 12 C.F.R. § 1024.15. FAC, ¶ 57.
 3
     Additionally, Plaintiff’s fourth claim alleges Xome violated is duty to Plaintiff under the same
 4
     statute, 12 C.F.R. § 1024.15, in failing to disclose its affiliation with Nationstar when providing
 5
 6   appraisals during the Mediation. FAC, ¶¶ 57, 60-61.                  However, the claims fail because

 7   providing appraisal services post-closing are not settlement services covered by 12 C.F.R.
 8
     § 1024.15.
 9
              RESPA provides for protection against “kick backs” arising from affiliated business
10
     relationships when a business refers a consumer to an affiliated business while providing
11
12   settlement services. 12 C.F.R. § 1024.15. Settlement services are defined by RESPA by a list

13   of services and do not cover fees incurred or assessed after closing. 12 U.S.C. § 2602(3).
14
     Courts have interpreted RESPA’s list of settlement services as “a limitation to costs and
15
     services payable at or before settlement” as compared to services assessed at a later time. Lane
16
17   v. Wells Fargo Bank N.A. 2013 U.S. Dist. LEXIS 9874, *44 (N.D. Cal. 2013) (citing Bloom v.

18   Martin, 77 F.3d 318, 321 (9th Cir. 1996)(RESPA “does not focus on post-settlement fees paid
19   by mortgagors after they have purchased their houses’); See also, Molosky v. Wash. Mut., Inc.,
20
     664 F.3d 109, 112, 2011 U.S. App. LEXIS 25436, *1, 2011 FED App. 0322N (6th Cir.), 2
21
     (limiting the settlement services to those assessed before or at the property transfer”).
22
23            Here, Plaintiff makes no allegations that date back to or before closing of the mortgage

24   loan in 2005.     Rather, all of his allegations focus only on valuations sought during the
25   Mediation in 2017, twelve years after the Property was transferred to him. The valuations
26
     sought or obtained in 2017 do not qualify as a “settlement service” under 12 U.S.C.S. § 2602(3)
27
     and fail as a matter of law to support a claim for violation of 12 C.F.R. § 1024.15. As such,
28

     U.S. BANK, NATIONSTAR MORTGAGE LLC AND
     XOME INC.'S MOTION FOR JUDGMENT ON THE
     PLEADINGS - 7
     Case No. 2:18-cv-01456-JCC                          422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
     S1936904.DOC                                        Spokane, Washington 99201-0300        Fax: 509.458.2728
                Case 2:18-cv-01456-JCC Document 36 Filed 11/20/19 Page 8 of 14



 1   both Plaintiff’s third claim, count III, and his fourth claim for RESPA violations fail and should
 2   be dismissed with prejudice.
 3
     C.       The RESPA Claim Against Nationstar For Failing to Respond to a QWR Fails
 4            Because the FFA Mediation Is Not an Equivalent to a QWR.
 5            In his third claim, count I, Plaintiff contends Nationstar violated RESPA, 12 U.S.C.
 6
     § 2605(e)(2)(A)-(C ), in failing to respond to Plaintiff’s inquires under during the Mediation in
 7
     2017. FAC, ¶¶ 46-49. However, the claim fails because foreclosure mediation does not qualify
 8
     a QWR under RESPA and no other QWR is attached to the FAC to support the claim.
 9
10            A QWR is a written correspondence, other than notice on a payment coupon or other

11   payment medium supplied by the servicer, that—(i) includes, or otherwise enables the servicer
12
     to identify, the name and account of the borrower; and (ii) includes a statement of the reasons
13
     for the belief of the borrower, to the extent applicable, that the account is in error or provides
14
15   sufficient detail to the servicer regarding other information sought by the borrower. 12 U.S.C.

16   § 2605(e)(1)(B). A servicer is required to respond to a QWR from a borrower only to the
17   extent that the QWR seeks information relating to the servicing of the loan. 12 U.S.C.
18
     § 2605(e)(1)(A). “Servicing” is defined as “receiving any scheduled periodic payments from a
19
     borrower pursuant to the terms of any loan[,] and making the payments of principal and interest
20
21   and such other payments with respect to the amounts received from the borrower as may be

22   required pursuant to the terms of the loan.” 12 U.S.C. § 2605(i)(3). Further, to plead a claim
23
     under 12 U.S.C. § 2605(e), a plaintiff must attach the letter or “so the court may determine if
24
     the letter qualifies as a QWR or notice of error. Tanasi v. CitiMortgage, Inc., 257 F. Supp. 3d
25
     232, 242, 2017 U.S. Dist. LEXIS 102684 (D.C.T July 30, 2017), *1.
26
27            Here, Plaintiff does not attach a QWR or a notice of error to the FAC, rendering the

28   FAC insufficiently pled. The pleading deficiency alone is sufficient for the Court to dismiss
     U.S. BANK, NATIONSTAR MORTGAGE LLC AND
     XOME INC.'S MOTION FOR JUDGMENT ON THE
     PLEADINGS - 8
     Case No. 2:18-cv-01456-JCC                        422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
     S1936904.DOC                                      Spokane, Washington 99201-0300        Fax: 509.458.2728
                  Case 2:18-cv-01456-JCC Document 36 Filed 11/20/19 Page 9 of 14



 1   the claim. Further, Plaintiff appears to allege that the Mediation itself and/or the mediation
 2   certificate issued at the close of the Mediation, qualifies as a request for information under
 3
     12 U.S.C. § 2605(e). However, this Court has already found that mediation disclosures under
 4
     Washington’s FFA do not support a claim under 12 U.S.C. § 2605(e). U.S. Bank N.A. v. Tait,
 5
 6   2016 U.S. Dist. LEXIS 129046 (WD of WA Sept. 21, 2016), *12-13, 2016 WL 5141990 (WD

 7   of WA Sept. 21, 2016).
 8
                The Tait case is particularly illuminating to this discussion in that it was brought by
 9
     Plaintiff’s counsel herein, involving similar issues, and also decided by the Honorable District
10
     Judge Coughenour. The Tait plaintiffs, as is the case with Plaintiff herein, did not allege any
11
12   facts that they made a QWR, rather the Tait plaintiffs alleged, as Plaintiff appears to do herein,

13   that the FFA is the “functional equivalent to a QWR. Id. The Tait plaintiffs argued that
14
     violation of the FFA is a violation of the requirements under RESPA in responding to a QWR.
15
     Id. However, the Tait plaintiffs cited no authority to support such a contention and Judge
16
17   Coughenour found “a plain language reading of the statues does not provide such a

18   connection.” Id. Judge Coughenour found that “FFA disclosures are for the purpose of the
19   loan modification, not loan servicing like RESPA” and denied the claim for failure to
20
     respond to a QWR under RESPA. Id. (emphasis added).
21
                Plaintiff’s third claim, count I,2 is on all fours with the RESPA claim in Tait that this
22
23   Court has found to be deficient to state a claim under RESPA. Here, Plaintiff contends that

24   Nationstar’s failures in the Mediation to respond to inquiries and provide critical information as
25   part of the Mediation constitute a violation of 12 U.S.C. §2605(e)(2)(A)-(C ). FAC, ¶¶ 46-49.
26
27
     2
28       Plaintiff alleges three counts within his Third Claim.

     U.S. BANK, NATIONSTAR MORTGAGE LLC AND
     XOME INC.'S MOTION FOR JUDGMENT ON THE
     PLEADINGS - 9
     Case No. 2:18-cv-01456-JCC                                   422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
     S1936904.DOC                                                 Spokane, Washington 99201-0300        Fax: 509.458.2728
               Case 2:18-cv-01456-JCC Document 36 Filed 11/20/19 Page 10 of 14



 1   However, as this Court ruled in Tait nearly three years before Plaintiff’s counsel filed this FAC
 2   mirroring the claim in Tait, the FFA mediation does not amount to loan servicing as to trigger
 3
     any violation for failure to respond to QWR. Since Plaintiff offers no other alleged QWR
 4
     attached to his FAC, the claim fails based on binding precedent from this Court. As such, the
 5
 6   Court should affirm its decision in Tait and dismiss Plaintiff’s third claim, count I.

 7   D.       Plaintiff’s EOA Claim Fails to Sufficiently Plead a Claim.
 8
              Plaintiff’s fifth claim alleges Nationstar violated ECOA, 15 U.S.C. § 1691e(a)-(d), as a
 9
     result of withholding valuations and that he is entitled to resulting damages. FAC, ¶¶ 67-68.
10
     However, Plaintiff’s ECOA claim is insufficiently plead and should be dismissed.
11
12            ECOA was enacted to protect credit applicants from discrimination on the basis of race,

13   color, religion, national origin, sex, or age. U.S. Bank N.A. v. Tait, 2016 U.S. Dist. LEXIS *14.
14
     To assert a claim under ECOA, a plaintiff must allege that: (1) they are members of a protected
15
     class; (2) they applied for credit with defendants; (3) they qualified for credit; and (4) they were
16
17   denied credit, despite being qualified. Mashburn v. Wells Fargo Bank, NA, Case No. C11-

18   0179-JCC, 2011 U.S. Dist. LEXIS 78287 (W.D. Wash. July 19, 2011), *15, 2011 WL 2940363
19   (W.D. Wash. July 19, 2011)(citing Hafiz v. Greenpoint Mortg. Funding, Inc., 652 F.Supp. 2d
20
     1039, 1045 (N.D. Cal. 2009) (citing decisions of the Third, Fifth, and Tenth Circuits). If an
21
     applicant is denied credit, ECOA requires that the creditor provide a statement of reasons for its
22
23   “adverse action.”"      15 U.S.C. § 1691(d)(2).             Moreover, by its plain terms, section

24   1691(e) applies only to creditors. Wiltshire v. Dhanraj, 421 F. Supp. 2d 544, 557 (2005).
25            Here, Plaintiff’s claim fails for multiple reasons. First, Plaintiff has failed to plead that
26
     he is member of a protected class. Second, Plaintiff makes no allegation that Nationstar’s
27
     alleged failure to share a valuation was the result of any discrimination which is required to
28

     U.S. BANK, NATIONSTAR MORTGAGE LLC AND
     XOME INC.'S MOTION FOR JUDGMENT ON THE
     PLEADINGS - 10
     Case No. 2:18-cv-01456-JCC                           422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
     S1936904.DOC                                         Spokane, Washington 99201-0300        Fax: 509.458.2728
               Case 2:18-cv-01456-JCC Document 36 Filed 11/20/19 Page 11 of 14



 1   support an ECOA claim. Wiltshire, 421 F. Supp. 2d at 557. (finding ECOA claim defective
 2   when plaintiff failed to allege the failure to furnish appraisal was the result of discrimination).
 3
     Third, Nationstar is the loan servicer only and not the creditor of the mortgage loan to come
 4
     within the scope of 1691(e). Id.; see also Wenglicki v. Tribeca Lending Corp., Civil Action No.
 5
 6   07-4522, 2009 U.S. Dist. LEXIS 63738 (E.D.P.A July 22, 2009), *15. (finding loan servicer is

 7   not creditor, as pled by plaintiff, against which a ECOA claim can be made). Plaintiff makes no
 8
     allegation that Nationstar is the creditor, and indicates it is only the servicer. FAC, ¶ 5.
 9
              Based on the forgoing, there are no factual allegations in the FAC to support a claim
10
     that Nationstar violated ECOA and the ECOA claim should be dismissed.
11
12   E.       The Professional Negligence Claim Based on the Restatement Fails Because
              Plaintiff Did not Rely on the Valuation.
13
14            In his eighth claim, for professional negligence against Xome, Plaintiff contends Xome
15   violated a duty of care owed to him under the Restatement (Second) of Torts § 552. FAC, ¶ 86.
16
     He contends the appraisals provided by Xome contained numerous misrepresentations, which
17
     were material to Nationstar’s decision regarding loss mitigation. FAC, ¶¶ 98-90. However, the
18
19   claim fails because, even if a duty was owed to Plaintiff, which is denied, he did not rely on the

20   representations of Xome.
21
              A third party in Washington may be able to state a claim for negligent representation
22
     against an appraiser pursuant to Restatement (Second) of Torts § 552. 3 Schaaf v. Highfield,
23
24   127 Wn.2d 17, 27, 896 P.2d 665, 670 (1995). However, each element of section 552 must be

25
26   3
       Plaintiff’s claim is for professional negligence; however, he cites to the Restatement for his authority. As such,
27   this argument is addressed to his cited authority, rather than authority that he could have offered in support of a
     professional negligence claim. To the extent a professional negligence claim may be deemed to have been pled
28   aside from the Restatement, Xome was not in contractual privity with Plaintiff for any duty to Plaintiff to flow
     from, nor does Plaintiff allege any such relationship. Therefore, any such claim fails as a matter of law.
     U.S. BANK, NATIONSTAR MORTGAGE LLC AND
     XOME INC.'S MOTION FOR JUDGMENT ON THE
     PLEADINGS - 11
     Case No. 2:18-cv-01456-JCC                                  422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
     S1936904.DOC                                                Spokane, Washington 99201-0300        Fax: 509.458.2728
               Case 2:18-cv-01456-JCC Document 36 Filed 11/20/19 Page 12 of 14



 1   satisfied and there must be justifiable reliance upon the negligent misrepresentation. Havens v.
 2   C&D Plastics, Inc., 124 Wn.2d 158,181, 876 P.2d 435, 447 (1994).
 3
              Here, the legal theory does not fit the facts alleged. Fatal to the claim, Plaintiff does not
 4
     allege that he relied on the negligent misrepresentation. Rather, he concedes he disputed the
 5
 6   valuation at all times when offered by Nationstar. FAC, ¶¶ 25, 28, 31. Plaintiff never accepted

 7   the valuation and relied on the alleged misrepresentation to any detriment. Instead, he seems to
 8
     allege Nationstar relied on the representation of Xome to satisfy the requirement of justifiable
 9
     reliance. FAC, ¶ 89 (“The representations were material to Nationstar's decision regarding
10
     plaintiff’s loan modification application.”).      However, this reliance by Nationstar, a co-
11
12   defendant, and not Plaintiff, does not satisfy the standard of 552 that Plaintiff himself

13   justifiably relied on the representation. Havens, 124 Wn.2d at 181, 876 P.2d at 447.
14
              Plaintiff’s defective claim, in which he clearly did not rely on the alleged
15
     misrepresentations, is in stark contrast to the plaintiff in Schaaf, in which the Washington
16
17   Supreme Court found that a duty could possibly lie to third parties not in privity with the

18   appraiser. In Schaarf, the plaintiff alleged the appraisal completed prior to his purchase of the
19   home was defective in failing to note a defective roof, which he relied upon in purchasing the
20
     home. Schaaf, 127 Wn.2d at 20, 896 P.2d at 667. Here, there simply is no similar reliance by
21
     Plaintiff to support the claim.         Since Plaintiff did not detrimentally rely on alleged
22
23   misrepresentation, the eighth claim for professional negligence fails as a matter of law.

24                                           IV. CONCLUSION
25            For all these reasons herein, Defendants respectfully request that the Court dismiss
26
     Plaintiff’s claims discussed herein, with prejudice.
27
28

     U.S. BANK, NATIONSTAR MORTGAGE LLC AND
     XOME INC.'S MOTION FOR JUDGMENT ON THE
     PLEADINGS - 12
     Case No. 2:18-cv-01456-JCC                           422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
     S1936904.DOC                                         Spokane, Washington 99201-0300        Fax: 509.458.2728
               Case 2:18-cv-01456-JCC Document 36 Filed 11/20/19 Page 13 of 14



 1            Respectfully submitted this 20th day of November, 2019.
 2
 3                                                WITHERSPOON  KELLEY

 4                                                By: s/ Christopher G. Varallo
                                                      Christopher G. Varallo, WSBA #29410
 5                                                    Steven J. Dixson, WSBA #38101
 6                                                    cgv@witherspoonkelley.com
                                                      sjd@witherspoonkelley.com
 7                                                    422 W. Riverside Avenue, Suite 1100
                                                      Spokane, WA 99201-0300
 8
                                                      Phone: (509) 624-5265
 9                                                    Fax: (509) 458-2728
                                                      Attorneys for Defendants U.S. Bank National
10                                                    Association as Trustee for GSR Mortgage
11                                                    Loan Trust 2006-4F Mortgage Passthrough
                                                      Certificate Series 2006-4F; Nationstar
12                                                    Mortgage LLC, d/b/a "Mr. Cooper"
                                                      and Xome Inc.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     U.S. BANK, NATIONSTAR MORTGAGE LLC AND
     XOME INC.'S MOTION FOR JUDGMENT ON THE
     PLEADINGS - 13
     Case No. 2:18-cv-01456-JCC                        422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
     S1936904.DOC                                      Spokane, Washington 99201-0300        Fax: 509.458.2728
               Case 2:18-cv-01456-JCC Document 36 Filed 11/20/19 Page 14 of 14



 1                                   CERTIFICATE OF SERVICE
 2            I hereby certify that on the 20th day of November, 2019,
 3
             1.      I caused to be electronically filed the foregoing DEFENDANTS U.S. BANK
 4   NATIONAL ASSOCIATION AS TRUSTEE FOR GSR MORTGAGE LOAN TRUST 2006-
     4F MORTGAGE PASS-THROUGH CERTIFICATE SERIES 2006-4F; NATIONSTAR
 5   MORTGAGE LLC, D/B/A MR. COOPER; AND XOME INC.’S MOTION FOR JUDGMENT
 6   ON THE PLEADINGS with the Clerk of the Court using the CM/ECF System which will send
     notification of such filing to the following:
 7
                            Arthur E. Ortiz
 8
                            arthur@aeolegal.com
 9
            2.     I hereby certify that I have caused to be mailed by United States Postal Service
10   the foregoing document to the following non-CM/ECF participants at the addresses listed
     below: None.
11
12          3.     I hereby certify that I have mailed by United States Postal Service the
     foregoing document to the following CM/ECF participants at the address listed below: None.
13
             4.     I hereby certify that I have hand-delivered the foregoing document to
14
     the following participants at the addresses listed below: None.
15
16                                                 s/ Christopher G. Varallo
17                                                 Christopher G. Varallo, WSBA No. 29410

18
19
20
21
22
23
24
25
26
27
28

     U.S. BANK, NATIONSTAR MORTGAGE LLC AND
     XOME INC.'S MOTION FOR JUDGMENT ON THE
     PLEADINGS - 14
     Case No. 2:18-cv-01456-JCC                         422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
     S1936904.DOC                                       Spokane, Washington 99201-0300        Fax: 509.458.2728
